 
Exhibit 10.1
 

 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is made as of this 18th day of June,
2008, by and between NANO-PROPRIETARY, INC., a Texas corporation, having its
principal place of business at 3006 Longhorn Boulevard, Suite 107, Austin, Texas
78758, USA (“NPI”), and Till Keesmann, a German citizen with his principal place
of business at Bahnhofstraβe 53a, 69115 Heidelberg, Germany (“Keesmann”).
RECITALS:
WHEREAS, NPI possesses a worldwide exclusive license to patents pertaining to
carbon nanotubes as cathodes for field emission display under an agreement with
Keesmann executed on May 26, 2000 (the “Keesmann License Agreement”);
WHEREAS, Keesmann  purported to terminate the Keesmann License Agreement on or
about March 22, 2006, and February 15, 2007;
WHEREAS, NPI commenced Civil Action No. 06-C-2689, as amended, against Keesmann
in the United States District Court for the Northern District of Illinois
alleging declaratory judgment, breach of contract, conversion, aiding and
abetting conversion, conspiracy to commit conversion, misappropriation, aiding
and abetting misappropriation, conspiracy to commit misappropriation, federal
Lanham Act violations, tortious interference with a prospective economic
relationship, aiding and abetting tortious interference with a prospective
economic relationship, and conspiracy to tortiously interfere with a prospective
economic relationship (the “Illinois Litigation”);
WHEREAS, NPI denies all claims made by Keesmann in the Illinois Litigation,
including that Keesmann has validly terminated the Keesmann License Agreement;



 
 

--------------------------------------------------------------------------------

 

WHEREAS, Keesmann denies liability for all claims asserted against him in the
Illinois Litigation;
WHEREAS, NPI and Keesmann desire to resolve amicably, without admitting
wrongdoing or liability, any and all claims and causes of action related to
performance under the Keesmann License Agreement as of the date of this
Agreement, asserted in the Illinois Litigation, and related to the conduct of
the Illinois Litigation, and seek amicably to resolve their differences that
have given rise to this controversy and to avoid future controversies between
themselves;
NOW, THEREFORE, in consideration of mutual covenants, agreements and
understandings hereinafter contained, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
1.           Costs.  Each Party shall bear its own attorney fees and costs
incurred in the Illinois Litigation.
2.           Dismissal.  Within seven (7) days of the execution of this
Agreement, the Parties shall file a stipulation with the District Court
providing that all of NPI’s claims against Keesmann in the Illinois
Litigation be dismissed with prejudice; and that all of Keesmann’s claims of
termination of the Keesmann License Agreement be withdrawn with prejudice.
3.           Release by NPI.  Subject to Keesmann’s timely and satisfactory
performance of all of his obligations under this Agreement, NPI, and each of its
parent companies, subsidiaries, successors, affiliates, and predecessors, and
each of their partners, officers, directors, shareholders, agents, servants,
employees, representatives, successors and assigns (“NPI Parties”) shall hereby
release, relinquish, waive, covenant not to sue, and discharge Keesmann from any
and all claims, suits, damages, and/or causes of action, whether at law, equity,
or otherwise: (a) related to Keesmann’s performance under the Keesmann License
Agreement as of the date of this Agreement, (b) asserted against Keesmann in the
Illinois Litigation, and (c) related to the conduct of the Illinois Litigation.

 
2

--------------------------------------------------------------------------------

 

4.           Release by Keesmann.  Subject to NPI’s timely and satisfactory
performance of all of its obligations under this Agreement, Keesmann, and each
of his successors, affiliates, and predecessors, and each of their partners,
officers, directors, shareholders, agents, servants, employees, representatives,
successors and assigns (“Keesmann Parties”) hereby releases, relinquishes,
waives, covenants not to sue, and discharges NPI from any claims, suits,
damages, and/or causes of action, whether at law, equity, or otherwise: (a)
related to NPI’s performance under the Keesmann License Agreement as of the date
of this Agreement, (b) asserted against NPI in the Illinois Litigation,
including any basis for termination of the Keesmann License Agreement, and (c)
related to the conduct of the Illinois Litigation.
5.           Covenants.  The Parties represent, warrant, and covenant that they
shall not engage in, nor permit third parties to engage in on their behalf, any
additional measures against each other related to the Illinois Litigation,
except for any reasonable measures taken to enforce this Agreement.
6.           Scope of Agreement.  The application and scope of this Agreement is
worldwide.
7.           Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties hereto and supersedes all prior negotiations, understanding and
agreements whether written or oral related to the subject matter hereof.  This
Agreement is entered into and executed without reliance upon any promise,
warranty or representation by any Party or any representative of any Party
hereto, other than those expressly contained herein.  This Agreement shall not
be interpreted or construed against the drafter.  Each Party has carefully read
this Agreement, has been advised of its meaning and consequences by its
respective counsel, and executes this Agreement of its own free will.

 
3

--------------------------------------------------------------------------------

 

8.           Non-Disparagement.  The Parties hereto agree that they and their
agents and attorneys will not make any voluntary statements, written or verbal,
or cause or encourage others to make such statements relating to the facts that
formed the basis of the Illinois Litigation, which defame or disparage the
personal or business reputation, practices, or conduct of the other Parties
hereto.
9.           Confidentiality.  Each Party hereto shall keep the terms of this
Agreement strictly confidential.  No Party shall make any disclosure of the
terms of this Agreement except such disclosure as may be required by law in
response to a validly issued subpoena, incident to obtaining judicial
enforcement of the terms of this Agreement, or required in filings with the
Securities and Exchange Commission or foreign equivalent thereof, which may
include describing or providing portions of this Agreement, or the Agreement in
its entirety, to such regulatory bodies. It is anticipated that NPI shall be
required to file a copy of this Agreement with the U.S. Securities and Exchange
Commission.
10.            Dispute Resolution and Applicable Law.  All disputes pertaining
to this Agreement shall be decided by arbitration in accordance with the Rules
of Arbitration of the International Chamber of Commerce.  The arbitral awards
shall be final and binding on both Parties.  In such event, (i) the arbitral
tribunal shall consist of three arbitrators, one of whom will be selected by
each Party and the third of whom will be selected by mutual agreement of the
Parties, failing which the third will be appointed by the two arbitrators
selected by the Parties pursuant to the Rules of Arbitration of the
International Chamber of Commerce; (ii) the place of arbitration shall be in
Zurich, Switzerland, (iii) the language used in the arbitral proceedings and all
submissions and pleadings filed shall be English; and (iv) the arbitral tribunal
will provide a written explanation in English of the decision and specify the
basis for any damage award and the types of damages awarded.  Subject to the
foregoing provisions requiring arbitration of disputes to take place in Zurich,
Switzerland, this Agreement and any dispute arising under it shall be governed
by, construed, and interpreted in accordance with the laws of the State of
Illinois, United States of America, without regard to its conflict of laws
and/or choice of law principles.

 
4

--------------------------------------------------------------------------------

 

11.           Modification.  No modification, amendment, or waiver of any of the
provisions contained in this Agreement, or any future representation, promise,
or condition in connection with the subject matter of this Agreement, shall be
binding upon any Party to this Agreement unless made in writing and signed by
such Party or by a duly authorized officer or agent of such Party.
12.           Relationship of Parties.  Neither Party shall be, nor represent
itself to be, the joint venturer, franchiser, franchisee, partner, broker,
employee, servant, agent or representative of the other Party for any
purpose.  Neither Party shall have the authority to make any representations or
incur any obligations on behalf of the other Party and neither Party shall be
responsible for the acts or omissions of the Party, except as expressly provided
herein or in the Keesmann License Agreement.
13.           Severability.  If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall not have an effect upon and shall not
impact the enforceability of any other provision of this
Agreement.  Furthermore, in lieu of the illegal, invalid or unenforceable
provision, there will be added automatically as part of this Agreement a
provision as similar in its terms to the illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 
5

--------------------------------------------------------------------------------

 

14.           No Prior Assignments.  Except for the “Sales contract concerning
shares in license revenue receivables” executed between Keesmann and JK
Patentportfolio GmbH & Co. Lima KG, dated June 3, 2005, the “Sales contract
concerning shares in license revenue receivables” executed between Keesmann
and NPV Nano Patent GmbH & Co. KG, dated September 7, 2005, the contract
executed between Keesmann and CNT Patent GmbH & Co. KG, dated 21 July, 2006, and
the Agreement executed between NPI and IP Verwertungs GmbH dated February 29,
2008, the Parties represent and warrant that they have not assigned or
transferred any portion of the claims released under this Agreement to any other
person, firm, corporation, or other entity, and that no other person, firm,
corporation, or other entity has any lien or interest in any such claims.  Each
Party will indemnify the other Party and defend and hold them harmless from and
against any liability, loss, cost, and expense whatsoever (including, without
limitation, attorneys’ fees and costs) incurred as a direct or indirect result
of any breach of this section of this Agreement.
15.           Notices.  Any notice provided for under this Agreement shall be in
writing and shall be delivered by personal delivery or certified United States
mail, return receipt requested, or by facsimile, telegram, or cable addressed to
the Parties at the following addresses:
 
If to NPI:
Nano-Proprietary, Inc.
3006 Longhorn Boulevard
Suite 107 Austin, Texas 78758
USA
Attn:  Douglas Baker Fax:  (512) 339-5021



With a copy to:
David J. Ervin, Esq.
Kelley Drye & Warren LLP 
3050 K Street, N Suite 400
Washington, DC  20007
USA
Fax:  (202) 342-8451



If to Keesmann:
Till Keesmann
Bahnhofstraβe 53a 
69115 Heidelberg 
Germany
Fax: 011-49-6221-60-22-20




 
6

--------------------------------------------------------------------------------

 



Each Party may, by notice to the other Party, change its address or contact
information hereunder by delivering notice of the change as set forth above.
16.           Counterparts and Facsimile.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  A facsimile signature
will be deemed to be an original signature.
17.           Further Assurances.  Each Party agrees to execute and deliver any
and all additional documents and instruments, and take all other actions, which
may be necessary to give effect to this Agreement and the transactions
contemplated hereby.
18.           Authority.  Each Party represents and warrants that it is duly
authorized to enter into this Agreement.
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.
 
NANO-PROPRIETARY, INC.:
TILL KEESMANN:
   
/s/ Thomas F. Bijou                                 
/s/ Till Keesmann                         
Thomas F. Bijou (Chairman & CEO)
 Till Keesmann
       
Dallas, Texas
June 18,2008
Heidelberg Germany
June 18, 2008
(City, Date)
(City, Date)




 
 
 
8
 
 